Fowler, J.
(on motion for rehearing). There is a motion for a rehearing in this case grounded on the statement in the opinion of the court that both the will and the codicil which were before the court were admitted to probate, whereas only the will was admitted and the admission of the codicil was withheld because in that the competency of the testatrix as well as the execution of the codicil was involved and the former question was not gone into.
That the codicil was not admitted seems to us immaterial, but that the trial judge found that it was properly executed was material. He recited in the opinion: “She [the testatrix] made a codicil to it, which I find was actually executed according to law, signed by the deceased, and witnessed thereafter by two competent witnesses, who signed in the presence of each other, and in the presence of the deceased.” This makes applicable what is said in the opinion about the comparative credibility of Mrs. Krempel and Mrs. Alexander. Mrs. Krempel was disbelieved because her testimony was contrary to that of Mrs. Alexander. This left the question of the signature of the testatrix to the will to be determined from the testimony of Miss Van Beckum, who was unim-peached and that of Mrs. Krempel who was not only impeached but discredited. The former testified the will had been signed by the testatrix when it was witnessed, the latter testified it was not. In this situation the statement in the opinion that “we cannot say that the finding of the trial judge is against the ‘great weight and clear preponderance’ and must therefore affirm the judgment” must stand notwithstanding the mistake of this court in saying that the codicil was admitted to probate. All other matters presented by the motion for rehearing were in the original briefs and considered and passed upon by the court in the opinion filed.
By the Court. — The motion for rehearing is denied with $25 costs.